Filed Pursuant to Rule 424(b)(3) File No.: 333-148854 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.1 DATED OCTOBER 9, 2008 TO THE PROSPECTUS DATED JULY 1, 2008 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated July 1, 2008 (the “Prospectus”). Unless otherwise defined herein, capitalized terms used in this supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; B. To provide information regarding distributions recently declared; C. To describe the terms of a borrowing withthe New York State Teachers’ Retirement System; D. To update a disclosure in the “Prospectus Summary” section of the Prospectus; E. To updatedisclosures in the “Our Real Estate Investments” section of the Prospectus; F. To update a disclosure in the “Description of Capital Stock” section of the Prospectus; G. To update disclosures in the “Plan of Distribution” section of the Prospectus; H. To update and replace the Privacy Policy attached to the Prospectus as Appendix C. I. Toinclude our Quarterly Report on Form 10-Q for the quarter ended June 30, 2008. A.Status of Our Current Offering As of October 6, 2008, we have received gross proceeds of approximately $80.6 million from the sale of approximately7.7 million of our common shares in our current public offering, including approximately $17.4 million relating to approximately 1.7 million shares issued under our dividend reinvestment plan. As of October 6, 2008, approximately $2,936.8 million in shares remained available for sale pursuant to the offering, exclusive of approximately $482.6 million in shares available under our dividend reinvestment plan. B.Distributions Declared With the authorization of our board of directors, we have declared distributions for the months ofJuly, August, Septemberand October 2008. The distributions will be calculated based on shareholders of record each day duringsuch months in an amount equal to $0.00175233 per share, per day.On October 1, 2008, the distributions for the months of July, August and September were paid in cash or reinvested in stock for those participating in our dividend reinvestment plan. The distributions for the month of October will be paid in cash or reinvested in stock in January 2009. C.Debt Secured by Williams Tower On May 29, 2008, the Operating Partnership and a subsidiary of the Operating Partnership that owns Williams Tower borrowed $165.0 million from the New York State Teachers’ Retirement System of America (the “NYSTRS”) pursuant to a deed of trust and a promissory note.The loan is secured by a mortgage and related security interests in Williams Tower.The loan documents also include assignments of rent, leases, licenses and contracts for the benefit of the Lender.The loan matures on June 1, 2013 and bears interest at a fixed annual rate of 5.50%.Interest payments are due monthly, beginning on July 1, 2008 through maturity.The loan may be repaid in full prior to maturity, subject to a prepayment premium. NYSTRS may exercise its rights under the loan documents, including the right of foreclosure and the right to accelerate payment of the entire balance of the loan (including fees and the prepayment premium) upon events of default.The loan documents include customary events of default with corresponding grace periods, including, without limitation, payment defaults, cross-defaults to other agreements and bankruptcy-related defaults.The subsidiary of the Operating Partnership agreed to indemnify NYSTRS for all environmental liabilities with respect to Williams Tower. A default under this indemnity is included among the events of default under the loan documents. D.Prospectus Summary The last sentence of the paragraph under “Prospectus Summary— Our Board” on page 1 is hereby deleted and replaced with the following: Our four independent directors serve on the conflicts committee of our board of directors. This committee is required to review and approve all matters the board believes may involve a conflict of interest between us and Hines or its affiliates. 1 E.Our Real Estate Investments 1.The paragraph under “Our Real Estate Investments— Certain Rights of the
